DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 11/21/2022, with respect to the non-statutory double patenting rejection and 112 rejections have been fully considered and are persuasive.  The above rejections have been withdrawn. 
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.   Applicant argues that the reference lines for determining reference samples in Lee is longer than the width/height of the current block.  The examiner respectfully disagrees.  Chen discloses the column reference lines are the same height as the non-square block (Fig. 7).  Even though not shown, it’s obvious or inherent that this will also apply to the horizontal reference lines.  To further support this, refer to Lee para. 0264.  The reference sample average value of the reference line is calculated using the same number of reference samples as the height of the current block.  Also, see 0285, the length of the reference line is determined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 12 are vague and unclear.  For example, claim 1 states that the DV value is obtained based on reference samples corresponding to one side (i.e. first side or second side) when the sides have different lengths.  Claim 3 states the reference samples includes samples corresponding to any one of the first and second sides (i.e. both sides) when the sides have different lengths.  It’s unclear in the claims why this change is occurring in claim 3.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180121962) in view of Lee (US 20190182481).

Regarding claim 1 Chen discloses
a video signal decoding device comprising a processor, wherein the processor is configured to: [See Chen [0060] Processor.  Also, see 0012-0013, intra prediction using decoded samples.  Also, see 0039, decoder system.]
obtain reference samples corresponding to a first side of a current block and reference samples corresponding to a second side of the current block, wherein a length of the first side corresponds to a height of the current block and a length of the second side corresponds to a width of the current block, [See Chen [Fig. 7] Reference samples (612, 614) correspond to top and left side of current block.]
obtain a direct current (DC) value for prediction of the current block based on a reference sample set comprising at least one of the reference samples corresponding to the first side and/or the reference samples corresponding to the second side, [See Chen [0049] DC intra prediction mode using reference samples for a non-square intra block.]
wherein when the length of the first side is equal to the length of the second side, the DC value is obtained based on the reference samples corresponding to the first side and the reference samples corresponding to the second side,  [See Chen [Fig. 4] Intra_DC for a square intra block.]
wherein when the length of the first side and the length of the second side are different from each other, the DC value is obtained based on the reference samples corresponding to the first side or the reference samples corresponding to the second side,  [See Chen [0028] DC predictor derivation based on only samples on the long side or only on the short side.]
wherein the reference samples corresponding to the first side are determined based on a first line, wherein the first line is spaced apart by a specific sample in parallel to the first side and a length of the first line is equal to the length of the first side, [See Chen [Fig. 7] Reference samples in a reference lines (710, 612) are the same height as the current block.]
reconstruct the current block based on the DC value.  [See Chen [0049] Deriving DC prediction for a current block.]
Chen does not explicitly disclose
wherein the reference samples corresponding to the second side are determined based on a second line, wherein the second line is spaced apart by the specific sample in parallel to the second side and a length of the second line is equal to the length of the second side, and 
However, Lee does disclose
wherein the reference samples corresponding to the second side are determined based on a second line, wherein the second line is spaced apart by the specific sample in parallel to the second side and a length of the second line is equal to the length of the second side, and [See Lee [Claim 16] Selecting based on the index information the reference sample line among a plurality of reference sample lines.  Also, see 0264, the reference sample average value of the reference line is calculated using the same number of reference samples as the width of the current block.  Also, see 0285, the length of the reference line is determined.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Chen to add the teachings of Lee, in order to properly notify the decoder in Chen which reference line and corresponding reference sample within the reference line is being used.  One of ordinary skill in the art would know that it is either inherent or obvious that the multi-reference line prediction in Chen uses reference index’s since this is how it is performed in the video compression standard.

Regarding claim 2, Chen (modified by Lee) disclose the device of Claim 1.  Furthermore, Chen discloses
wherein the reference sample set comprises 2^n reference samples.  [See Chen [0049-0051] Ensure power of 2 by selecting reference samples.]

Regarding claim 3, Chen (modified by Lee) disclose the device of Claim 2.  Furthermore, Chen discloses
wherein when the length of the first side and the length of the second side are different from each other, the reference sample set includes reference samples corresponding to any one of the first side and the second side of the current block.  [See Chen [0053] Samples corresponding to both sides are used in calculating DC.]

Regarding claim 4, Chen (modified by Lee) disclose the device of Claim 3.  Furthermore, Chen discloses
wherein when the length of the first side and the length of the second side are different from each other, the reference sample set includes reference samples corresponding to a greater side of the first side and the second side. [See Chen [0028] DC predictor derivation based on only samples on the long side or only on the short side.]

Regarding claim 5, Chen (modified by Lee) disclose the device of Claim 3.  Furthermore, Chen discloses
wherein when the length of the first side and the length of the second side are different from each other, the reference sample set includes remaining reference samples, wherein the remaining reference samples do not include reference samples corresponding to a shorter side of the first side and the second side.   [See Chen [0052] X can be any number to ensure that the number of the samples used to calculate the DC value will be power of 2 and the removed samples can be any subset of the neighbor reconstructed pixels.  Also, see [Claims 13-14] Deriving DC predictor based on only neighboring reconstructed samples of a long side or short side of a non-square block.]

Regarding claim 6, Chen (modified by Lee) disclose the device of Claim 1.  Furthermore, Chen discloses
wherein when the length of the first side is greater than the length of the second side, the DC value is obtained based on the reference samples corresponding to the first side, wherein when the length of the first side is less than the length of the second side, the DC value is obtained based on the reference samples corresponding to the second side. [See Chen [Claims 13-14] Deriving DC predictor based on only neighboring reconstructed samples of a long side or short side of a non-square block.]

Regarding claim 7, Chen (modified by Lee) disclose the device of Claim 6.  Furthermore, Chen discloses
wherein when the length of the first side is equal to the length of the second side, the DC value is obtained based on an average of the reference samples corresponding to the first side and the reference samples corresponding to the second side, [See Chen [Fig. 4] Intra_DC for a square intra block.  Also, see 0049, averaged neighboring reconstructed value.]
wherein when the length of the first side is greater than the length of the second side, the DC value is obtained based on an average of the reference samples corresponding to the first side, wherein when the length of the first side is less than the length of the second side, the DC value is obtained based on an average of the reference samples corresponding to the second side. [See Chen [Claims 13-14] Deriving DC predictor based on only neighboring reconstructed samples of a long side or short side of a non-square block.  Also, see 0049, averaged neighboring reconstructed value.]

Regarding claim 8, Chen (modified by Lee) disclose the device of claim 7.  Furthermore, Chen does not explicitly disclose
wherein the first line and the second line are indicated by a reference line index.  
However, Lee does disclose
wherein the first line and the second line are indicated by a reference line index. [See Lee [0210-0211] Reference line is determined for the reference samples for DC mode.]
Applying the same motivation as applied in claim 1.

Regarding claim 9, Chen (modified by Lee) disclose the device of claim 8.  Furthermore, Chen does not explicitly disclose
wherein a coordinate for a top-left sample of the current block is (0, 0), 
wherein coordinates of the reference samples corresponding to the first side are (−1−the reference line index, y), where y=0, . . . , H−1, 
wherein coordinates of the reference samples corresponding to the second side are (x, −1−the reference line index), where x=0, . . . , W−1,
wherein the H is the length of the first side, and the W is the length of the second side.
However, Lee does disclose
wherein a coordinate for a top-left sample of the current block is (0, 0), [See Lee [Fig. 11]
wherein coordinates of the reference samples corresponding to the first side are (−1−the reference line index, y), where y=0, . . . , H−1, [See Lee [Fig. 11 and Fig. 18]
wherein coordinates of the reference samples corresponding to the second side are (x, −1−the reference line index), where x=0, . . . , W−1. [See Lee [Fig. 11 and Fig. 18]
wherein the H is the length of the first side, and the W is the length of the second side. [See Lee [Fig. 11 and Fig. 18]
Applying the same motivation as applied in claim 8.

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10.  Furthermore, Chen discloses 
a video signal encoding device comprising a processor, wherein the processor is configured to: obtain a bitstream to be decoded by a decoder using a decoding method, [See Chen [Figs. 10-11] Encoder system with a decoder system.]

Regarding claim 11, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 11.  

Regarding claim 12, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 12.  

Regarding claim 13, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 13.  

Regarding claim 14, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 14.  

Regarding claim 15, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 15.  

Regarding claim 16, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 16.  

Regarding claim 17, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 17.  

Regarding claim 18, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 18.  

Regarding claim 19, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 19.  Furthermore, Chen discloses 
a non-transitory computer-readable medium storing a bitstream [See Chen [0060]  It is inherent that a memory or a storage mechanism for storing the software/program is used such that the software/program is executed by a processor.]

Regarding claim 20, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heo et al. (US 20210344907) (does not qualify as prior art due to filing date)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486